Citation Nr: 9900235	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to November 
1993.  This matter comes to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) August 1994 rating decision 
which, in pertinent part, denied service connection for 
bilateral hearing loss, a right ankle disability, and chronic 
headaches.  

In September 1997 and January 1998, this case was remanded to 
the RO to ensure due process compliance by scheduling a 
Travel Board hearing, as requested by the veteran.  The 
record reveals that he failed to appear at his Travel Board 
hearing scheduled for December 1, 1998; thus, the case will 
be processed as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).  

During the pendency of the appeal, the veteran relocated to 
Texas and his claims file was transferred to the Houston RO 
which now has jurisdiction over the case.

Appellate consideration of entitlement to service connection 
for a right ankle disability is held in abeyance pending 
completion of the development requested in the remand below.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that bilateral hearing loss 
and chronic headaches developed during his period of active 
service, and that service connection for such current 
disabilities is therefore warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims of 
service connection for bilateral hearing loss and chronic 
headaches are well grounded.


FINDINGS OF FACT

1.  The veterans auditory thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz are 10, 15, 10, 5, and 5 decibels, 
respectively, in the right ear, and 5, 15, 10, 15, and 20 
decibels, respectively, on the left; his speech recognition 
ability is 96 percent correct in the right ear and 98 percent 
correct on the left.

2.  There is no current medical diagnosis of a chronic 
headache disability; competent (medical) evidence of record 
does not show that the claimed chronic headaches are linked 
or related to service or in-service treatment for headaches.


CONCLUSIONS OF LAW

1.  The veterans impaired hearing is not a disability within 
the meaning of the applicable regulatory criteria.  38 C.F.R. 
§ 3.385 (1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted on a presumptive basis for 
certain disabilities, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veterans service medical records reveal a 20-decibel 
hearing loss at 500 and 4,000 Hertz in the left ear on 
service entrance audiological examination in January 1990.  
On examination in September 1990, a 20-decibel loss was noted 
at 4,000 Hertz in the right ear.  No further reports or 
findings suggestive of the presence of chronic hearing loss 
were made during the remainder of his period of service.  

With regard to the veterans headaches, his service medical 
records reveal a July 1990 report of 4-day history of 
pounding headaches and left eye twitching; on examination, 
probable tension headaches were diagnosed.  In July 1992, he  
reported headaches, dizziness, heat flashes, and body ache; 
clinical assessment was tension cephalalgia.  In September 
1993, he indicated that he experienced almost daily headaches 
for the past year, but no pertinent findings were evident nor 
diagnoses made on examination.  

On VA audiological examination in April 1995, the veteran 
indicated that he experienced a gradual onset of bilateral 
hearing loss during the past 2 years, noting that his prior 
noise exposure resulted from helicopters.  On examination, 
auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz were 10, 15, 10, 5, and 5 decibels, respectively, in 
the right ear, and 5, 15, 10, 15, and 20 decibels, 
respectively, on the left; speech recognition ability using 
the Maryland CNC test was 96 percent correct in the right 
ear, and 98 percent correct on the left.  The test results 
were interpreted as showing normal sensitivity through 4,000 
Hertz and normal middle ear function, bilaterally.

On VA medical examination in April 1995, the veteran 
indicated that he began to experience daily episodes of sharp 
and stabbing frontal and radiating headaches in 1992; the 
headaches were described as constant, lasting all day 
long, and were not relieved by pain medication; reportedly, 
he was informed during medical treatment in service that the 
headaches were related to stress.  Since his service 
separation, he has reportedly experienced only 1 to 2 
episodes of headaches per week; he indicated that they were 
not associated with blurred vision, visual changes, or 
photophobia, and he usually just tried to ignore them.  No 
abnormalities were found on examination, and clinical 
assessment was tension headaches.

VA outpatient treatment records from April 1995 to July 1996 
reveal, in pertinent part, an April 1995 report of decreased 
hearing.  On examination, the veterans tympanic membranes 
and ear canals were normal.  An August 1995 audiogram study 
revealed normal middle ear function and normal hearing 
sensitivity.  No hearing defects were found on examination in 
September 1995.  

VA treatment records from April 1995 to July 1996 do not 
reveal any reports, findings, or treatment associated with 
headaches.

Based on the foregoing, the Board finds that the veterans 
claims of service connection for bilateral hearing loss and 
chronic headaches are not well grounded.  With regard to the 
claimed hearing loss, the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  Impaired hearing will be considered to be a 
disability for VA service connection purposes when the 
auditory threshold level in any of the frequencies 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  

Although the veterans service medical records reveal a 20-
decibel loss at 500 and 4,000 Hertz during service, such 
decreased hearing acuity does not constitute a disability for 
which service connection may be granted under 38 C.F.R. 
§ 3.385.  Most importantly, post service medical evidence, 
including April 1995 VA audiological examination report, as 
discussed above, does not reveal a current hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  The 
Board is mindful of his contention that he currently 
experiences hearing loss and that such loss is related to 
helicopter noise exposure in service.  However, absent 
evidence of  current hearing disability, as defined by law 
above, the claim must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).

With regard to the claim of service connection for chronic 
headaches, the veterans service medical records do reveal 
several reports of headaches, and in September 1993, he 
indicated that he experienced almost daily headaches during 
the past year; a similar history referable to headaches was 
made during VA medical examination in April 1995.  Although 
the clinical assessment on examination in April 1995 was 
tension headaches, the assessment was not supported by any 
objective clinical findings; as indicated by the veteran 
himself, the headaches were not associated with visual 
impairments, photophobia, occurred only once or twice per 
week, and, usually, he just tried to ignore them.  The Board 
stresses that the only clinical evidence referable to 
headaches, made by the veteran since service separation, 
consists of reports of history of headaches during 
examination in April 1995; no other reports or clinical 
evidence of treatment of headaches were made prior to, or 
since, that examination.  Overall, the clinical evidence of 
records fails to disclose a current chronic headache 
disability of service origin.  In the absence of a current 
medical diagnosis of a chronic disability, the claim must be 
denied as not well grounded.  Brammer, 3 Vet. App. 223.

The Board is mindful of the veterans contention that a 
chronic headache disability had its onset during active 
service.  However, as he is a layman, he is not qualified to 
render a medical diagnosis of a chronic disease, nor may he 
provide the etiological link between symptomatology which he 
experienced during service and his current symptomatology.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  In order to establish the presence of a chronic 
disease or disability, and to show the etiological link 
between such disability and service, competent medical 
evidence is required.  See Libertine, 9 Vet. App. 521.  The 
Board stresses that, although the veteran is competent to 
testify with regard to the nature of the symptoms which he 
experienced in the past and which he experiences now, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to render a medical opinion that the headaches 
which he experienced in the service are of the same etiology 
as any pain which he may experience at the present. 

Finally, the Board notes that it is not contended by or 
behalf of the veteran that the claimed hearing loss and/or 
chronic headaches are related to any combat-related events.  
Thus, 38 U.S.C.A. § 1154(b) (West 1991) is inapplicable to 
his claims. 

Although the veterans claims have been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence or 
availability of any medical evidence that has not already 
been obtained that would well ground his claims.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic headaches is denied.


REMAND

With regard to the veterans claim of service connection for 
a chronic right ankle disability, his service medical records 
reveal frequent and extensive treatment since a twisting 
injury to the ankle which he reported sustaining playing 
football in February 1993.  Although a suspected fracture was 
indicated on bone scan study of the ankle in June 1993, prior 
and subsequent X-ray studies did not confirm that the ankle 
was fractured.  Prior to his separation from service, chronic 
right ankle pain secondary to distal tibial stress reaction 
was diagnosed.

On VA orthopedic examination in April 1995, the veteran 
indicated that he experienced right ankle pain and swelling 
since his football injury in service, noting that he 
reinjured the ankle after service separation in August 1994.  
Reportedly, the post service injury consisted of a fracture 
requiring open reduction and internal fixation of the ankle 
by a private physician, and resulting in chronic residual 
pain and impairment of the range of motion.  On examination, 
right ankle sprain and bimalleolar fracture with loss of 
motion were diagnosed.

In view of the evidence showing extensive medical treatment 
following right ankle injury in service and suggesting that 
the ankle was reinjured after service, the Board is of the 
opinion that another thorough orthopedic examination should 
be conducted to determine the etiology of any right ankle 
disability currently found to be present.  See Suttmann v. 
Brown, 5 Vet. App. 127, 137 (1993).

As indicated above, the veteran appears to have reinjured his 
right ankle after service, reportedly having been treated by 
a private physician, but no clinical evidence documenting 
such treatment is currently of record.  Accordingly, all 
pertinent medical records reflecting post-service treatment 
associated with any right ankle symptomatology should be 
obtained by the RO, as requested below.

In view of the foregoing, the claim of service connection for 
a right ankle disability is REMANDED for the following 
action:

1.  The veteran should be requested to 
identify all sources of treatment 
associated with any right ankle 
symptomatology since service.  After any 
necessary information and/or 
authorization is obtained from the 
veteran, copies of such records, VA or 
private, inpatient or outpatient, not 
already of record, should be obtained by 
the RO and incorporated into the claims 
folder.  All attempts to secure such 
records must be documented in the 
record.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and etiology of any 
disability/disabilities of the right 
ankle which may be currently present.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination; the 
examination report must reflect the 
examiners review of pertinent evidence 
in the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  A definitive diagnosis 
is imperative, thus the examiner should 
be requested to provide an opinion as to 
whether it is as likely as not that any 
disability involving the right ankle is 
causally related to service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
right ankle pathology may be 
distinguished from post-service 
pathology, and if so, the examiner 
should explain such a distinction).  If 
any of the foregoing cannot be 
determined, the examiner should so state 
for the record.  The rationale for all 
opinions expressed should be explained.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
